                          Case 5:12-cv-04175-EJD Document 422 Filed 10/18/19 Page 1 of 2



                     1   MORGAN, LEWIS & BOCKIUS LLP
                         BENJAMIN P. SMITH, State Bar No. 197551
                     2   benjamin.smith@morganlewis.com
                         KURT B. OLDENBURG, State Bar No. 287275
                     3   kurt.oldenburg@morganlewis.com
                         One Market, Spear Street Tower
                     4   San Francisco, CA 94105-1126
                         Tel: +1.415.442.1000
                     5   Fax: +1.415.442.1001

                     6   Attorneys for Plaintiffs
                         NAVCOM TECHNOLOGY, INC. and
                     7   DEERE & COMPANY

                     8
                                                  UNITED STATES DISTRICT COURT
                     9
                                               NORTHERN DISTRICT OF CALIFORNIA
                    10
                                                         SAN JOSE DIVISION
                    11

                    12
                         NAVCOM TECHNOLOGY, INC. and               Case No. 5:12-cv-04175 EJD
                    13   DEERE & COMPANY,
                                                                    PLAINTIFFS’ OBJECTIONS TO
                    14                     Plaintiffs,              DEFENDANT OKI ELECTRIC
                                                                    INDUSTRY CO., LTD.’S BILL OF
                    15               vs.                            COSTS (ECF 421)

                    16   OKI ELECTRIC INDUSTRY CO., LTD. and       Courtroom: 4
                         DOES ONE THROUGH TEN inclusive,           Judge:     Hon. Edward J. Davila
                    17
                                           Defendants.
                    18

                    19
                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
MORGAN, LEWIS &
 BOCKIUS LLP                                                                  PLAINTIFFS’ OBJECTIONS TO BILL OF COSTS
 ATTORNEYS AT LAW
  SAN FRANCISCO                                                              U.S.D.C. – N.D. of CA Case No. 5:12-CV-04175 EJD
                           Case 5:12-cv-04175-EJD Document 422 Filed 10/18/19 Page 2 of 2



                     1          Pursuant to Civil Local Rule 54-2, Plaintiffs NavCom Technology, Inc. and Deere &

                     2   Company (“Plaintiffs”) hereby object to Defendant Oki Electric Industry Co., Ltd. (“Oki”)’s Bill

                     3   of Costs, filed October 4, 2019 (ECF 421). As shown in the enclosed objections, Oki’s Bill of

                     4   Costs must be reduced.

                     5          “[A] party seeking costs must provide an affidavit stating that the costs were ‘necessarily

                     6   incurred, and are allowable by law’ and ‘[a]ppropriate documentation to support each item

                     7   claimed.’ With regard to individual itemized costs, ‘the burden is on the party seeking costs ... to

                     8   establish the amount of compensable costs and expenses to which it is entitled.’” City of Alameda

                     9   v. Nuveen Mun. High Income Opportunity Fund, Nos. C 08–4575 SI, C 09–1437 SI, 2012 WL
                    10   177566, at *1 (N.D. Cal. Jan. 23, 2012) (quoting Allison v. Bank One–Denver, 289 F.3d 1223,

                    11   1248-49 (10th Cir. 2002)); see, e.g., Miele v. Franklin Res., Inc., No. 15-CV-00199-LB, 2019 WL

                    12   1517720, at *2 (N.D. Cal. Apr. 8, 2019).

                    13          Enclosed herewith as Exhibit A are Plaintiffs’ specific objections to Oki’s itemized

                    14   summary of taxable costs (see ECF 421, 421-9). The enclosed chart sets forth Plaintiffs’

                    15   objections, where applicable, and the deductions sought by Plaintiffs. Pursuant to Plaintiffs’

                    16   objections, the maximum amount of costs that should be allowed is $27,490.37.

                    17          Counsel for Plaintiffs and Oki met and conferred, in person, on October 16, 2019, in an

                    18   effort to resolve their disagreements concerning the costs requested in Oki’s Bill of Costs. The

                    19   parties were unable to resolve their disagreements, however. See Declaration of Kurt B.
                    20   Oldenburg, filed concurrently herewith.

                    21                                                       Respectfully submitted,

                    22   Dated: October 18, 2019                             MORGAN, LEWIS & BOCKIUS LLP

                    23
                                                                             By               /s/ Kurt B. Oldenburg
                    24                                                                        Kurt B. Oldenburg
                    25                                                       Attorneys for Plaintiffs
                                                                             NAVCOM TECHNOLOGY, INC. and
                    26                                                       DEERE & COMPANY
                    27

                    28
MORGAN, LEWIS &
 BOCKIUS LLP
                                                                                  PLAINTIFFS’ OBJECTIONS TO BILL OF COSTS (ECF 421)
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                                                         1               U.S.D.C. – N.D. of CA Case No. 5:12-CV-04175 EJD
